Citation Nr: 1439545	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  11-33 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to additional dependency benefits based on school attendance for the Veteran's son, S.H.  

2.  Entitlement to an effective date prior to September 1, 2009 for dependency benefits based on school attendance for the Veteran's son, J.H.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service from April 1978 to April 2001.

This appeal comes to the Board of Veterans' Appeals (Board) from March 2010 and July 2010 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran's son, S.H, was born in March 1987, turned 18 years old in March 2005, started college in August 2005, graduated college in May 2009, and turned 23 years old in March 2010.

2.  The Veteran's son, J.H., was born in August 1988, turned 18 years old in August 2006, started college in August 2006, graduated college in May 2010, and turned 23 years old in August 2011.

3.  The Veteran's combined rating of service-connected disabilities was 100 percent, effective May 1, 2001 (the day after service separation), and 90 percent, effective October 1, 2002.

4.  In July 2001, the Veteran received notice of a July 2001 rating decision as well as potential entitlement to additional dependency benefits, including for a dependent child.  

5.  Pursuant to a December 2001 rating decision, the Veteran began receiving additional dependency benefits for three dependent children under the age of 18 years old.

6.  In March 2005, the Veteran's son, S.H., turned 18 years old and was removed from the Veteran's compensation award.

7.  In August 2006, the Veteran's son, J.H., turned 18 years old and was removed from the Veteran's compensation award. 

8.  In February 2010, the Veteran submitted a VA claim for additional compensation benefits for dependent children based on school attendance.

9.  In February 2010, the RO granted dependency benefits based on school attendance for the Veteran's son, J.H., effective September 1, 2009, the first month after the official beginning date of the regular school term on August 27, 2009. 


CONCLUSIONS OF LAW

1.  The criteria for additional dependency benefits based on school attendance for the Veteran's son, S.H., have not met.  38 U.S.C.A. §§ 1115, 5103A, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.4(b)(2), 3.102, 3.155, 3.159, 3.401(b), 3.667 (2013).

2.  The criteria for an effective date prior to September 1, 2009 for the award of dependency benefits based on school attendance for the Veteran's son, J.H., have not been met.  38 U.S.C.A. §§ 1115, 5103A, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.4(b)(2), 3.102, 3.155, 3.159, 3.326(a), 3.401(b), 3.667 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  As discussed below, the resolution of the appeal turns on the law as applied to the undisputed facts regarding the dates of receipt of claim and date entitlement arose.  As the appeal, decided below, turns on a matter of law, further assistance, such as the further procurement of records, would not assist the Veteran with the claim.  Consequently, no further notice or development under the VCAA is warranted.  See Mason v. Principi,	 16 Vet. App. 129, 132 (2002). 

Additional Dependency Benefits

A veteran who is in receipt of disability compensation of 30 percent or more is entitled to an additional allowance for each dependent.  38 U.S.C.A. § 1115.  Specific rates are provided for a veteran's spouse and children.  A child is defined as an unmarried person who is (i) under the age of 18 years; (ii) before the age of 18 years became permanently incapable of self support; or (iii) after attaining the age of 18 years and until completion of education or training (but not after attaining the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57(a).  The allowance is generally discontinued when a dependent child turns 18, or when the child turns 23 if he or she is enrolled in school.  38 C.F.R. §§ 3.503, 3.667 (2013). 

Generally, the effective date of an award of increased compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a).  The effective date for the award of additional compensation for a dependent is the latest of the following dates: 
(1) Date of claim.  This term means the following, listed in their order of applicability: (i) Date of the veteran's marriage, or birth of his or her child, or adoption of a child, if the evidence of the event is received within one year of the event; otherwise.  (ii) Date notice is received of the dependent's existence, if evidence is received within one year of VA's request; (2) Date the dependency arises; (3) Effective date of the qualifying disability rating, provided evidence of dependency is received within one year of notification of such rating action; 
(4) Date of commencement of the veteran's award.  38 C.F.R. § 3.401(b). 

Governing VA regulations also provide that additional pension or compensation may be paid from a child's 18th birthday based upon school attendance if the child was at that time pursuing a course of instruction at an approved school and a claim for such benefits is filed within one year from the child's 18th birthday.  38 C.F.R. §§ 3.57(a)(iii), 3.667(a).  Pension or compensation based upon a course which was begun after a child's 18th birthday may be paid from the commencement of the course if a claim is filed within 1 year from that date.  38 C.F.R. § 3.667(a)(2).

The Veteran seeks additional dependency benefits for her son, S.H., from March 2005 to May 2009, and an effective date earlier than September 1, 2009 for the award of dependency compensation for son, J.H., based on full-time school (i.e., college) attendance.  In a February 2010 notice of disagreement, the Veteran contended that she was never asked to provide any information about college attendance before September 2009.  The Veteran reported that her oldest son, S.H., graduated from a four year college in May 2009 and her other son, J.H., had been in college since August 2006.  The Veteran contended that she was eligible for back pay of dependency benefits because VA failed to notify her regarding eligibility for this benefit.  In a July 2010 written statement, the Veteran contended that she should have been notified by VA to fill out a VA  Form 21-674 "Request for Approval of School Attendance" when each of her children turned 18 years old.  The Veteran requested that VA provide additional dependency benefits for her son, S.H., from March 2005, when he turned 18, to May 2009, when he graduated college, and for her son, J.H., from August 2006, when he turned 18, to August 2009, when she started receiving additional dependency for J.H. 

After review of all the lay and medical evidence of record, the Board finds that the undisputed evidence shows that the criteria for additional dependency benefits for the Veteran's son, S.H., or an effective date earlier than September 1, 2009 for the Veteran's son, J.H., based on school attendance are not met.  Initially, the Board notes that the Veteran has not disputed the additional dependency benefits received based on her daughter's school attendance, which were dated from the time the Veteran's daughter turned 18 years old.  Further, the Veteran does not contend, and the evidence does not show, that either son, S.H. or J.H., is a "helpless child" under VA regulatory criteria.  

The Veteran's combined rating of service-connected disabilities was 100 percent, effective May 1, 2001 (the day after service separation), and 90 percent, effective October 1, 2002; therefore, the threshold criteria for basic entitlement to additional payment for dependents were met for the entire period on appeal.  38 U.S.C.A.	 § 1115.

In the January 2001 claim, the Veteran was advised of potential entitlement to additional benefits for dependents, specifically children that are unmarried and under the age of 18; at least 18 but under 23 and pursuing an approved course of education; or have become permanently unable to support themselves before reaching the age of 18.  In the July 2001 letter notifying the Veteran of the July 2001 rating decision, the Veteran was generally advised of potential entitlement to additional benefits for dependents.  In August 2001, the Veteran submitted a VA Form 21-686c, "Declaration of Status of Dependents," claiming three dependent children, and submitted copies of their birth certificates.  In December 2001 letter notifying the Veteran of a December 2001 rating decision, the Veteran was informed that she was being paid as a veteran with three dependents (her three minor children), each child would be removed from her compensation award at the age of 18, and she should notify VA immediately if there is any change in the status of her dependents.   

S.H.

The Veteran's son, S.H, was born in March 1987, turned 18 years old in March 2005, and turned 23 years old in March 2010.  S.H. was removed from the Veteran's compensation award in March 2005, when he turned 18 years old.  The evidence of record shows that the Veteran's son, S.H., started college in August 2005 and graduated in May 2009.  The Veteran's claim for additional dependency benefits based on school attendance by a dependent child was not received until February 2010, after S.H. graduated college in May 2009.  The Veteran has not suggested that she notified the RO any earlier than February 2010 of her children's school attendance.  While S.H. did not turn 23 years old until March 2010, a month after the claim for additional dependency benefits was filed in February 2010, the record does not reflect, and the Veteran has not indicated, that S.H. was pursuing a course of instruction at an approved school after May 2009.  As the Veteran did not file a claim for additional dependency benefits based on school attendance until after her son, S.H., graduated from college, VA regulations do not provide for retroactive dependency benefits to be paid for S.H.'s school attendance after he turned 18 years of age.  For these reasons, the Board finds that additional dependency benefits based on school attendance for the Veteran's son, S.H., are not warranted.

J.H.

The Veteran's son, J.H., was born in August 1988, turned 18 years old in August 2006, and turned 23 years old in August 2011.  J.H. was removed from the Veteran's compensation award in August 2006, when he turned 18 years old.  The Veteran's son, J.H., started college in August 2006 and graduated in May 2010.  As noted above, the Veteran's claim for additional dependency benefits based on full-time school attendance was received in February 2010.  The Board finds that there was no correspondence received by VA prior to February 2010 that can be construed as a claim for additional dependency benefits.  

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  In this case, the claim was not filed within one year from the child's 18th birthday, here, August 27, 2006.  38 C.F.R.		 §§ 3.57(a)(iii), 3.667(a).  The evidence shows that the Veteran first filed a claim for additional dependency benefits based on J.H.'s full-time school attendance in February 2010 and an effective date of September 1, 2009, as the first month after the official beginning date of the regular school term on August 27, 2009, was assigned.  The Veteran has not suggested that she notified the RO any earlier than February 2010 of her children's school attendance.  As the claim was received by VA within one year of the commencement of the regular school term, the earliest possible effective date for the award of additional dependency benefits based on J.H.'s school attendance is the first of the month after the official beginning of the regular school term, here, September 1, 2009.  38 C.F.R. § 3.667(a)(2).

On these facts, because the earliest effective date legally possible has been assigned, and no effective date for the award of additional dependency benefits based on J.H.'s school attendance earlier than September 1, 2009 is assignable, the appeal for an earlier effective date is without legal merit and must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  For these reasons, the Board finds that an effective date prior to September 1, 2009 for the award of dependency benefits based on school attendance for the Veteran's son, J.H., is not warranted.

Based on the above, the appeal must be denied.  The Board acknowledges the financial burden imposed on the Veteran by her children's school expenses; however, entitlement to dependency compensation based on school attendance is prefaced on specific statutory and regulatory requirements, which have not been met in this case.  The Board has no authority to grant claims on an equitable basis and must follow the applicable provisions of law.  See 38 U.S.C.A. § 7104 (West 2002); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  In such a case, where the law is dispositive, the claim must be denied due to a lack of legal merit.  See Sabonis, 6 Vet. App. at 430.


ORDER

Additional dependency benefits based on school attendance for the Veteran's son, S.H., are denied.

An effective date earlier than September 1, 2009 for the award of dependency benefits based on school attendance for the Veteran's son, J.H., is denied.




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


